Appeal from an order of the Supreme Court, Monroe County (J. Scott Odorisi, J.), entered March 12, 2013. The order denied defendant’s motion for summary judgment dismissing plaintiff’s amended complaint.
Now, upon the stipulation discontinuing action signed by the attorneys for the parties on March 18, 2014, and filed in the Monroe County Clerk’s Office on May 8, 2014,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Scudder, EJ, Fahey, Peradotto, Valentino and DeJoseph, JJ.